Citation Nr: 0105488	
Decision Date: 02/23/01    Archive Date: 03/02/01	

DOCKET NO.  99-08 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from February 1973 to February 
1977 and from December 1977 to December 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida that found that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for hepatitis C.  A September 2000 
supplemental statement of the case found that new and 
material evidence had been submitted and reopened the claim 
of service connection for hepatitis C.  The denial was 
continued after a de novo review of the record.  

An August 1994 RO decision denied service connection for 
hepatitis C and assigned a 40 percent evaluation for the 
veteran's service-connected low back disability.  The veteran 
perfected an appeal from that decision.  During an October 
1995 RO hearing, the claim of service connection for 
hepatitis C was withdrawn.  A January 1996 RO decision 
granted a 60 percent evaluation for the veteran's service-
connected low back disability and a total rating based on 
individual unemployability due to service-connected 
disabilities effective May 1, 1994.  With consideration of 
temporary total evaluations, the veteran has had a total 
rating in effective since September 1993, the time he 
reopened his claim for an increased rating for his low back.  
Therefore, the Board concludes that the issues of an 
extension of a temporary total rating and an increased rating 
for the low back disability, addressed in the August 1994 RO 
decision, are moot.  


FINDINGS OF FACT

1.  An August 1994 RO decision denied service connection for 
hepatitis C and the veteran perfected an appeal therefrom; he 
subsequently withdrew his appeal of the August 1994 RO denial 
of service connection for hepatitis C.

2.  Evidence received since the August 1994 RO decision is 
new and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim.  

3.  The veteran's hepatitis C was not manifested during 
active service or for more than 10 years after discharge from 
active service and is not related to active service.  


CONCLUSIONS OF LAW

1.  The August 1994 RO decision is final; new and material 
evidence has been received and the claim of entitlement to 
service connection for hepatitis C is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2000).

2.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3(a), 
4, 114 Stat. 2097-2099 (2000) (to be codified as amended at 
38 U.S.C. §§ 5103A, 5107); 38 C.F.R. § 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An August 1994 RO decision denied service connection for 
hepatitis C.  The veteran perfected an appeal from that 
decision, but withdrew his appeal with respect to the issue 
of service connection for hepatitis C during an October 1995 
RO hearing.  Therefore, the August 1994 RO decision denying 
service connection for hepatitis C is final.  He is now 
seeking to reopen his claim for service connection for 
hepatitis C.  With respect to this claim, the Board finds, as 
discussed below, that he has submitted new and material 
evidence.  

The evidence of record prior to the August 1994 RO decision 
included service medical records and post service treatment 
records, including records reflecting that the veteran had 
been diagnosed with hepatitis C.  Subsequent to the August 
1994 RO decision, the veteran has been afforded a VA 
examination.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent so service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.

Under the test established by Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), it must first be 
determined whether the veteran has presented new and material 
evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), it was noted that while "not every  piece of new 
evidence is 'material'; we are concerned, however, that some 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter it's rating decision."  With 
consideration of the report of the August 2000 VA examination 
regarding etiology of the veteran's hepatitis C, the Board 
concludes that this evidence is new and that it contributes 
to a  more complete picture of the circumstances surrounding 
the alleged origin of his hepatitis C.  Therefore, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  
Therefore,  new and material evidence has been submitted and 
the claim is reopened.  38 U.S.C.A. § 5108.

The Board observes that the VA's duty to assist claimants has 
recently been reaffirmed and clarified.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  While the May 1998 RO decision initially found that 
new and material evidence had not been submitted to reopen 
the claim for service connection for hepatitis C, the 
September 2000, supplemental statement of the case indicates 
that the claim had been reopened and a de novo review of the 
record conducted.  The record indicates that all medical 
records that have been indicated to be relevant have been 
obtained and the veteran and his representative have been 
provided with a statement of the case and supplemental 
statement of the case indicating what information would be 
necessary to substantiate a claim for service connection for 
hepatitis C.  While the September 2000 supplemental statement 
of the case refers to well-grounded and not well-grounded 
claims, and the Veterans Claims Assistance Act has eliminated 
the concept of a well-grounded claim, it is clear that the RO 
adjudicated the veteran's claim on the merits.  Further, the 
veteran was afforded assistance in developing his claim, 
including a VA examination.  Therefore, it is clear that the 
RO did not find the claim to be not well grounded.  There is 
no indication that there are any additional documents 
available that are relevant.  Therefore, the Board concludes 
that the VA has complied with the Veterans Claims Assistance 
Act of 2000. 

A May 1976 service medical record reflects that the veteran 
reported receiving a letter from the Red Cross pertaining to 
a blood donation.  The veteran reported that a blood test 
revealed he had viral hepatitis at the time of a blood 
donation.  The veteran described symptoms of having hepatitis 
in July 1975, but he was never treated for that.  He reported 
that his blood had been tested by the Red Cross in 
approximately April 1976.  The veteran was to return for 
testing by the military.  A June 1976 service medical record 
reflects that the veteran returned for testing and that 
testing was normal.  The report of medical history, completed 
by the veteran in conjunction with a November 1977 service 
entrance examination, reflects that the veteran reported that 
he did not have and had never had hepatitis.  The report of 
the November 1977 service entrance examination reflects no 
pertinent abnormality.

Private treatment records, dated in May 1994, reflect that 
the veteran was diagnosed with hepatitis C at that time.

A November 1994 VA treatment record reflects that the veteran 
had been told that he had chronic hepatitis in May 1994.  A 
June 1994 statement from the American Red Cross indicates 
that it had collected the veteran's blood in January 1976.  
At that time, tests for HBS and ABO/RH were positive and RPR 
was negative.

The report of an August 2000 VA examination reflects that the 
veteran reported that in 1976 he had tried to give blood with 
the Red Cross informing him that his blood came back positive 
for hepatitis B.  The veteran reported that medical personnel 
in the military were aware of this, but indicated that 
nothing further needed to be done.  He reported that in 1994 
he had been told that he had hepatitis C.  Testing for 
hepatitis B was negative.  Testing for hepatitis C was 
positive.  The diagnosis was hepatitis C infection and the 
examiner was unable to attribute this to active duty without 
speculation.

All of the competent medical evidence, including service 
medical records, post service private treatment records, and 
VA treatment records will be accorded medium probative 
weight, because they concerned then current treatment being 
provided to the veteran and related to attempts to determine 
either what treatment was necessary or what risks might 
exist.  The August 2000 VA examination will be accorded 
medium to large probative weight because the examiner had 
access to the history relating to the veteran's hepatitis C 
and because the examiner was tasked with the goal of 
determining any relationship between the veteran's hepatitis 
C and his active service.  

The veteran's statements with respect to symptoms he 
experienced and what he was told will be accorded medium 
probative weight insofar as these represent his observation 
or best recollection of events that occurred.  With respect 
to any opinion offered by the veteran, indicating a 
relationship between his current hepatitis C and his active 
service, he is not qualified, as a lay person, to provide a 
diagnosis or provide a medical etiology relating his current 
hepatitis C to his active service.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 94-95 (1992).  Therefore, his statements regarding 
his opinion as to a relationship between hepatitis C and his 
active service will not be accorded any probative weight.

On the basis of the evidence of record and the weights 
assigned to the evidence, there is probative evidence 
indicating that the veteran had a positive test for hepatitis 
in early 1976 and that he had normal testing in June 1976.  
There is competent medical evidence indicating a positive 
test for hepatitis C in 1994 and competent medical evidence 
referring to the existence of hepatitis C after the May 1994 
test.  All of this referred to competent medical evidence is 
of medium probative weight.  None of this competent medical 
evidence indicates that the veteran had hepatitis C during 
his active service, but rather indicates that hepatitis C was 
first diagnosed in 1994.  

There is competent medical evidence indicating that the 
veteran's hepatitis C may not be attributed to active duty 
without speculation.  This evidence is of medium to large 
probative weight.  On the basis that there is no competent 
medical evidence indicating that hepatitis C was diagnosed 
during active service and there is competent medical 
evidence, of medium probative weight, indicating that 
hepatitis C was first diagnosed in 1994, with testing in June 
1976, following the Red Cross test, being normal, as well as 
competent medical evidence of medium to large probative 
weight indicating that hepatitis C may not be attributed to 
active duty, a preponderance of the evidence is against a 
finding that the veteran's currently manifested hepatitis C 
existed during his active service or is related to his active 
service.  Further, the Board finds that the competent medical 
evidence indicating normal findings in June 1976 and no 
specific diagnosis of hepatitis C until May 1994, as well as 
not attributing current hepatitis C to active service are of 
greater weight than the veteran's lay observations of being 
jaundiced in 1975.  Therefore, a preponderance of all the 
evidence is against a finding that the veteran had 
hepatitis C during active service or that his currently 
manifested hepatitis C is related to his active service.  On 
the basis of this analysis, the evidence is not in equipoise 
and a preponderance of the evidence is against the veteran's 
claim.  


ORDER

Service connection for hepatitis C is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


